Citation Nr: 0937566	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-14 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1945 to June 
1946, July 1946 to July 1949, and November 1949 to March 
1951.  The Veteran died in October 2004, and the appellate is 
the surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied entitlement to service connection 
for the cause of the Veteran's death.  The appellant's 
disagreement with this denial led to this appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

Prior to adjudication of this claim upon the merits, the 
Board finds that additional development is required.  See 
38 C.F.R. § 19.9.

The certificate of death indicates that the Veteran died in 
October 2004 and that the immediate cause of death was 
recorded as respiratory failure, due to (or as a consequence 
of) pneumonia, due to (or as a consequence of) chronic 
obstructive lung disease (COPD).  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were listed as osteomyelitis of the cervical 
spine, thyroid cancer with radiation, and tongue cancer.

During the Veteran's lifetime, service connection was 
established for residuals of gunshot wounds of the right 
shoulder and neck, defective hearing of the right ear, and 
posttraumatic stress disorder (PTSD).  A total disability 
rating based on individual unemployability (TDIU) was 
established as of October 1996.

The appellant was provided a January 2005 notification letter 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  However, the Board finds that a remand is required 
in order to issue the appellant additional notice.

The United States Court of Appeals for Veterans Claims 
(Court) determined in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, when adjudicating a claim for Dependency and 
Indemnity Compensation (DIC), VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime.  The 
Court concluded that, in general, section 5103(a) notice for 
a DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of a veteran's death based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected.

On March 3, 2006, the Court also issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  In claims for service connection for a veteran's 
cause of death, Dingess notice should be provided regarding 
the establishing of an effective date for the grant of the 
benefit.

In an August 2009 brief, the representative asserted that the 
service-connected PTSD caused or contributed to the death 
causing respiratory disability.  In essence, this is an 
assertion that the respiratory disability was secondary to 
the service-connected disability.  Service connection may be 
granted for a disability medically shown to be proximately 
due to or the result of a service-connected disability.  See 
38 C.F.R. § 3.310(a).  Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  For valid secondary service connection claims, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

As the appellant has not been provided notice that satisfies 
Hupp, has not been provided notice of how an effective date 
is assigned for this disability, and has not been provided 
notice regarding secondary service connection, the Board 
finds that a remand is required in order that the appellant 
may be issued such notice.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the appellant will be notified 
when further action on her part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  
Accordingly, this case is REMANDED for the following action:

The RO/AMC should ensure that the 
appellant is provided notice in 
connection with her current claim, 
including the recently raised claim of 
secondary service connection, consistent 
with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) and 
the Court's guidance in the cases of 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007) and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appellant's appeal.  38 C.F.R. § 20.1100(b) (2009).


